Exhibit 10.36
THE THOMAS & BETTS
SUPPLEMENTAL EXECUTIVE INVESTMENT PLAN
(As Amended and Restated Effective January 1, 2007)
(Including amendments adopted through December 20, 2007)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    2  
§1.1 Account or Accounts
    2  
§1.2 Accrued Benefit
    2  
§1.3 Applicable Percent
    2  
§1.4 Beneficiary
    2  
§1.5 Board
    2  
§1.6 Code
    2  
§1.7 Code Section 409A Amount
    2  
§1.8 Committee
    2  
§1.9 Company
    2  
§1.10 Compensation
    2  
§1.11 Compensation Limit
    3  
§1.12 Deferral Amount
    3  
§1.13 Disability
    3  
§1.14 Eligible Employee
    3  
§1.15 Employee
    3  
§1.16 Employer
    3  
§1.17 Employer Matching Amount
    3  
§1.18 Excess Compensation
    3  
§1.19 401(k) Plan
    3  
§1.20 Grandfathered Amount
    3  
§1.21 Highly Compensated Employee
    3  
§1.22 Participant
    3  
§1.23 Payroll Period
    4  
§1.24 Plan
    4  
§1.25 Plan Year
    4  
§1.26 Prior Plan Account
    4  
§1.27 Separation from Service
    4  
§1.28 Valuation Date
    4  
§1.29 Gender and Number
    4  
 
       
ARTICLE II PARTICIPATION
    4  
§2.1 Eligibility
    4  
§2.2 Participation
    4  
 
       
ARTICLE III DEFERRAL ELECTIONS
    5  
§3.1 For Salary Grades 18 and Below
    5  
§3.2 For Salary Grades 19 and Above
    5  
§3.3 Election Procedure
    5  
§3.4 Effect of Deferral Election
    6  
§3.5 Crediting Deferral Amounts
    6  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE IV EMPLOYER MATCHING AMOUNTS
    6  
§4.1 Entitlement to Credit
    6  
§4.2 Employer Matching Formula
    6  
§4.3 Time for Crediting
    7  
 
       
ARTICLE V ACCOUNTS
    7  
§5.1 Participants’ Accounts
    7  
 
       
ARTICLE VI VESTING
    7  
§6.1 Vesting
    7  
 
       
ARTICLE VII EARNINGS CREDITS
    7  
§7.1 The Investment Funds
    7  
§7.2 Investment Requests
    8  
 
       
ARTICLE VIII DISTRIBUTION OF GRANDFATHERED AMOUNT
    8  
§8.1 Time of Payment
    8  
§8.2 Amount of Payment
    8  
§8.3 Method of Payment
    8  
§8.4 Death of Participant
    9  
 
       
ARTICLE IX DISTRIBUTION OF CODE SECTION 409A AMOUNT
    10  
§9.1 Time of Payment
    10  
§9.2 Amount of Payment
    11  
§9.3 Payment to Participant
    11  
§9.4 Death of Participant
    12  
§9.5 Transition Election
    12  
§9.6 Compliance Failure
    12  
§9.7 Tax Gross-Up for Certain Compliance Failures
    13  
 
       
ARTICLE X NONALIENATION OF BENEFITS
    14  
§10.1 Nonalienation of Benefits
    14  
§10.2 Domestic Relations Orders
    15  
 
       
ARTICLE XI SOURCE OF FUNDS
    15  
§11.1 In General
    15  
§11.2 Grantor Trust
    15  
 
       
ARTICLE XII ADMINISTRATION
    15  
§12.1 The Committee
    15  
§12.2 Records and Reports
    16  
§12.3 Payment of Expenses
    16  
§12.4 Indemnification for Liability
    16  
§12.5 Claims Procedure
    16  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE XIII AMENDMENT AND TERMINATION
    18  
§13.1 Amendment
    18  
§13.2 Termination
    18  
§13.3 Limitations
    18  
 
       
ARTICLE XIV MISCELLANEOUS PROVISIONS
    18  
§14.1 No Contract of Employment
    18  
§14.2 Beneficiary Designation
    18  
§14.3 Payment to Guardian
    19  
§14.4 Withholding; Payroll Taxes
    19  
§14.5 Applicable Law
    19  
§14.6 Headings
    19  
§14.7 Entire Agreement
    19  
§14.8 Successors
    19  

-iii-



--------------------------------------------------------------------------------



 



THE THOMAS & BETTS
SUPPLEMENTAL EXECUTIVE INVESTMENT PLAN
(As Amended and Restated Effective January 1, 2007)
     WHEREAS, on November 5, 1990, FL Industries, Inc. (“FLI”) adopted the FL
Industries Supplemental Executive Investment Plan (the “FLI Plan”) to provide
certain of its management and highly compensated employees with deferred
compensation benefits which would otherwise have been provided under FLI’s
qualified retirement plans, but for limitations upon such benefits imposed by
the Internal Revenue Code of 1986, as amended (the “Code”); and
     WHEREAS, effective January 2, 1992, FLI was acquired by, and became a
wholly-owned subsidiary of Thomas & Betts Corporation (the “Company”); and
     WHEREAS, the FLI Plan was amended, effective September 1, 1992, to reflect
the acquisition of FLI by the Company and to make certain other changes; and
     WHEREAS, the FLI Plan was further amended and restated effective January 1,
1994, to extend eligibility to certain employees of the Company, to make certain
other modifications to the FLI Plan, and to change the name of the FLI Plan to
The Thomas & Betts Supplemental Executive Investment Plan (the “Plan”); and
     WHEREAS, the Company has subsequently amended the Plan from time to time;
and
     WHEREAS, the purposes of the Plan are (i) to give certain employees who are
eligible to participate in the Thomas & Betts Corporation Employees’ Investment
Plan (the “401(k) Plan”) the opportunity to defer compensation, and to be
credited with employer matching contributions, in excess of certain limitations
on employee deferrals and employer matching contributions under the 401(k) Plan
and (ii) to give senior executives of the Company an opportunity to defer
additional portions of their compensation which they would otherwise receive
currently; and
     WHEREAS, the Company intends that the Plan be unfunded and be maintained
“primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees,” within the meaning of sections
201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended and in compliance with section 409A of the Internal Revenue
Code, as amended (“Code”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Company desires to amend and restate the Plan in order to
provide separate elections for grandfathered amounts and amounts subject to Code
section 409A;
     NOW, THEREFORE, effective January 1, 2007, except as otherwise provided
herein, The Thomas & Betts Supplemental Executive Investment Plan is hereby
amended and restated as follows:
ARTICLE I
DEFINITIONS
     The following words and phrases, as used herein, shall have the following
meanings unless the context clearly indicates otherwise:
     §1.1 Account or Accounts: The bookkeeping accounts maintained under the
Plan on behalf of each Participant as described in Article V.
     §1.2 Accrued Benefit: The balance credited to a Participant’s Accounts.
     §1.3 Applicable Percent: The Applicable Percent shall be five percent.
     §1.4 Beneficiary: The person or entity designated by the Participant in
accordance with §14.2 (or otherwise determined in accordance with §14.2) to
receive benefits under the Plan upon the Participant’s death.
     §1.5 Board: The Board of Directors of the Company.
     §1.6 Code: The Internal Revenue Code of 1986, as amended.
     §1.7 Code Section 409A Amount: That portion of a Participant’s Accrued
Benefit not attributable to amounts which were earned and vested (within the
meaning of Treas. Reg. §1.409A-6(a) or any successor thereto) prior to
January 1, 2005.
     §1.8 Committee: The Retirement Plans Committee appointed by the Board.
     §1.9 Company: Thomas & Betts Corporation, or its successor or successors
who assume the obligations of the Company under the Plan.
     §1.10 Compensation: The total regular remuneration payable to an Eligible
Employee by any Employer for personal services rendered. Regular remuneration
shall include base salary and incentive and/or bonus payments. In the case of a
Participant who has elected to have amounts contributed on his behalf under this
Plan, the 401(k) Plan or any other plan described in Code §401(k), or under a
plan described in Code §125 or §132(f)(4) pursuant to a salary reduction or
deferral agreement, Compensation shall be determined before giving effect to
such salary reduction or deferral agreement.

- 2 -



--------------------------------------------------------------------------------



 



     §1.11 Compensation Limit: The limitation on compensation contained in Code
§401(a)(17), including any amendment or modification of such provision or any
successor provision of the Code.
     §1.12 Deferral Amount: That portion of a Participant’s Compensation which
the Participant has elected to defer, in accordance with Article III of the
Plan, in lieu of receiving such amount as current compensation.
     §1.13 Disability: With respect to the Grandfathered Amount means total and
permanent disability as defined under the 401(k) Plan and with respect to the
Code Section 409A Amount means the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
     §1.14 Eligible Employee: An Employee who meets the requirements of §2.1.
     §1.15 Employee: An employee of an Employer.
     §1.16 Employer: The Company and any subsidiary of the Company which (i) has
adopted the 401(k) Plan as a participating employer and (ii) adopts this Plan
with the consent of the Company.
     §1.17 Employer Matching Amount: The employer contribution amount credited
to the Account of a Participant as provided in Article IV.
     §1.18 Excess Compensation: Compensation which is not taken into account
under the 401(k) Plan because it exceeds the Compensation Limit provided it is
Compensation earned for services performed after the date an Eligible Employee’s
compensation taken into account under the 401(k) Plan reaches the Compensation
Limit.
     §1.19 401(k) Plan: The Thomas & Betts Corporation Employees’ Investment
Plan (commonly known as the 401(k) Plan), as amended from time to time.
     §1.20 Grandfathered Amount: That portion of a Participant’s Accrued Benefit
attributable to amounts which were earned and vested (within the meaning of
Treas. Reg. §1.409A-6(a) or any successor thereto) prior to January 1, 2005.
     §1.21 Highly Compensated Employee: An Employee who is a highly compensated
employee, within the meaning of Code §414(q), for purposes of the 401(k) Plan,
and any other Employee who is in Salary Grade 19 or above.
     §1.22 Participant: An Eligible Employee who has elected to participate in
the Plan and for whom Deferral Amounts are being credited.

- 3 -



--------------------------------------------------------------------------------



 



     §1.23 Payroll Period: Such regular payroll period as an Employer may adopt
from time to time for all or a class of its Employees.
     §1.24 Plan: The Thomas & Betts Supplemental Executive Investment Plan, as
set forth herein and as amended from time to time.
     §1.25 Plan Year: A period of twelve consecutive months beginning on
January 1 and ending on the following December 31.
     §1.26 Prior Plan Account: The amount attributable to contributions made
under the FL Industries Supplemental Executive Investment Plan as in effect from
time to time prior to January 1, 1994.
     §1.27 Separation from Service: A Participant’s termination of employment
within the meaning of Treas. Reg. §1.409A-1(h) or any successor thereto.
     §1.28 Valuation Date: Each business day.
     §1.29 Gender and Number: The masculine pronoun wherever used shall include
the feminine and the singular may include the plural, and vice versa, as the
context may require.
ARTICLE II
PARTICIPATION
     §2.1 Eligibility. An Employee shall be eligible to participate in the Plan
for a Plan Year if, for such Year (a) he is eligible to participate in the
401(k) Plan, (b) he is a Highly Compensated Employee, and (c) he is not in a
group of employees designated by his Employer as ineligible to participate in
the Plan provided that any such designation of ineligibility shall be effective
as of the date the Employer becomes a participating employer in the Plan or as
of the first day of any subsequent Plan Year, as determined by the Employer.
Notwithstanding the foregoing, it is intended that the Employees described in
this §2.1 shall constitute “a select group of management and highly compensated
employees” within the meaning of §201(2), §301(a)(3), and §401(a)(1) of ERISA;
and the Committee shall have the power to restrict eligibility for the Plan, on
a prospective basis, if it deems such restriction to be necessary or appropriate
to ensure that the Plan operates in accordance with such intent.
     §2.2 Participation. An Eligible Employee may elect to participate in the
Plan for a Plan Year by electing to defer a portion of his Compensation for such
Plan Year, in accordance with Article III. Prior to January 1, 2008,
participation in the Plan for a Plan Year is conditioned upon the Eligible
Employee irrevocably electing to make the maximum permissible salary reduction
contributions to the 401(k) Plan for such Plan Year.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE III
DEFERRAL ELECTIONS
          §3.1 For Salary Grades 18 and Below. An Eligible Employee who is in
Salary Grade 18 or below may elect to defer under this Plan for a Plan Year a
percentage, not to exceed 15%, of his Compensation for such Plan Year as
provided in §3.3. An Eligible Employee who elects in accordance with the
preceding sentence to defer Compensation under this Plan shall also
automatically have the Applicable Percent of his or her Excess Compensation
contributed to this Plan. Alternatively, an Eligible Employee may elect to
participate in this Plan only with respect to Excess Compensation; the amount
contributed shall be the Applicable Percent of such Excess Compensation.
          §3.2 For Salary Grades 19 and Above. An Eligible Employee who is in
Salary Grade 19 or above may elect to defer under this Plan for a Plan Year a
percentage, not to exceed 80%, of his Compensation for such Plan Year as
provided in §3.3. An Eligible Employee who elects in accordance with the
preceding sentence to defer Compensation under this Plan shall also
automatically have the Applicable Percent of his or her Excess Compensation
contributed to this Plan. Alternatively, an Eligible Employee may elect to
participate in this Plan only with respect to Excess Compensation; the amount
contributed shall be the Applicable Percent of such Excess Compensation.
          §3.3 Election Procedure.
          (a) An Eligible Employee’s deferral election under §3.1 or §3.2 shall
be made in accordance with such procedures as the Committee shall prescribe. The
Committee may permit separate elections with respect to base salary and
incentive and/or bonus payments, but except as provided in §3.3(c), all
elections must be made prior to the beginning of the Plan Year in which services
are first performed with respect to such Compensation.
          (b) Except as provided in §3.3(c), an Eligible Employee’s deferral
election for a Plan Year must be made within such election period prior to the
commencement of the Plan Year as the Committee shall prescribe. Once the
applicable election period has expired, an Eligible Employee’s deferral election
for a Plan Year shall be irrevocable with respect to Compensation earned for
services performed (or first performed) in such Plan Year.
          (c) An individual who becomes an Eligible Employee and is initially
eligible (as defined in Treas. Reg. §1.409A-2(a)(7)) during a Plan Year may, no
later than 30 days after the date he first becomes eligible to participate in
the Plan, make an election for such Plan Year, to defer Compensation earned
after the date such election is filed with the Committee. With respect to any
bonus or incentive compensation which is earned based on a specified performance
period, the election shall apply to no more than an amount equal to the total
bonus or incentive compensation for such performance

- 5 -



--------------------------------------------------------------------------------



 



period multiplied by the ratio of the number of days remaining in the
performance period after the election over the total number of days in the
performance period. Once filed, such deferral election shall be irrevocable with
respect to Compensation earned for services performed with respect to the
remainder of the Plan Year and such performance period.
          (d) Eligible Employees who are first eligible to participate with
respect to years after 2006, may as part of their initial deferral election
(made with respect to their first year of participation) elect one of the
permissible methods for payment of their Accrued Benefit under §9.3.
          §3.4 Effect of Deferral Election. A Participant’s current compensation
from the Employer for each Payroll Period in a Plan Year (or, in the case of an
election under §3.3(c), each remaining Payroll Period in the Plan Year) shall be
reduced by his Deferral Amount, in accordance with his deferral election under
§3.1 or §3.2 for such Plan Year. A Participant’s bonus or incentive compensation
which is based on services performed during the Plan Year (or, in the case of an
election under §3.3(c), during a part of the Plan Year) and, if applicable,
beyond such Plan Year during the performance period for such bonus or incentive
compensation and which is subject to a deferral election shall be reduced by his
elected Deferral Amount at the time such Compensation would otherwise be
payable.
          §3.5 Crediting Deferral Amounts. Deferral Amounts shall be credited to
Participants’ Accounts not less frequently than on a monthly basis. The Deferral
Amounts for any month shall be credited not later than ten business days after
the first day of the following month.
ARTICLE IV
EMPLOYER MATCHING AMOUNTS
          §4.1 Entitlement to Credit. For each Plan Year, the Committee shall
credit Employer Matching Amounts to the Account of each Participant who has
elected under Article III to defer Compensation for such Year. Such Employer
Matching Amounts shall be determined in accordance with §4.2.
          §4.2 Employer Matching Formula. The Employer Matching Amount credited
to the Account of a Participant for any Payroll Period (including bonus and
incentive amounts paid during or on the pay date for such Payroll Period) shall
be determined in the following manner for each Payroll Period:
          First, with respect to Deferrals other than Deferrals of Excess
Compensation, an amount equal to 3.25% of such Deferral Amount for the Payroll
Period, and;

- 6 -



--------------------------------------------------------------------------------



 



          Second, with respect to Deferrals of Excess Compensation, 75% of the
Participant’s Deferral up to 3% of Excess Compensation, plus 50% of his Deferral
which is in excess of 3% but not in excess of 5% of Excess Compensation, for the
Payroll Period.
          §4.3 Time for Crediting. Employer Matching Amounts shall be credited
to Participants’ Accounts at the same time as the Deferral Amounts to which they
relate.
ARTICLE V
ACCOUNTS
          §5.1 Participants’ Accounts. The Committee shall establish and
maintain, or cause to be maintained, the following individual record Accounts
with respect to each Participant to which items shall be credited and charged
pursuant to the provisions of the Plan:
          (a) A Deferral Account; and
          (b) An Employer Matching Account.
Within each Account there shall be, if applicable, a Subaccount for the
Grandfathered Amount and a Subaccount for Code Section 409A Amount. A Prior Plan
Account, if applicable, shall also be maintained with respect to the
Grandfathered Amount. Such Accounts are bookkeeping records for accounting
purposes only and do not represent interests in any specific assets of the
Employer.
ARTICLE VI
VESTING
          §6.1 Vesting. Each Participant who is in the service of an Employer on
or after January 1, 1997, shall at all times be 100% vested in all Deferral
Amounts and Employer Matching Amounts credited to his Accounts under the Plan.
          The vesting of any former Participant who terminated employment prior
to January 1, 1997 shall continue to be governed by the applicable provisions of
the Plan in effect at the relevant time prior to January 1, 1997.
ARTICLE VII
EARNINGS CREDITS
          §7.1 The Investment Funds. The Committee shall designate the
investment reference funds (hereinafter the “Reference Funds”) which shall be
available under this Plan as the basis for determining the earnings credits
(including investment gains or losses as provided

- 7 -



--------------------------------------------------------------------------------



 



below) to be credited to Participants’ Accounts. The Committee shall have the
right to add or delete Reference Funds, prospectively, at any time.
          §7.2 Investment Requests. Each Participant may request that earnings,
and investment gains or losses, be credited to his Accounts as if such Accounts
were invested in any one or more of the Reference Funds, provided that the
amount allocated to each Reference Fund must meet such minimum amount
requirements as the Committee may from time to time impose. The Committee, or
the trustee of any grantor trust established in connection with the Plan, shall
take such requests into consideration, but shall not be bound thereby.
          A Participant may change his investment request with respect to his
Account(s) once in any calendar quarter. An investment request made by a
Participant under this §7.2 shall remain in effect from year to year until
changed by the Participant as provided herein.
          All investment requests shall be made in accordance with procedures
prescribed by the Committee.
ARTICLE VIII
DISTRIBUTION OF GRANDFATHERED AMOUNT
          §8.1 Time of Payment. A Participant’s Grandfathered Amount under the
Plan shall be paid, or commence to be paid, to him (or, in the event of his
death, to his Beneficiary) as soon as practicable after (a) his termination of
employment with the Employer and all affiliates for any reason, or (b) if he has
not yet terminated employment, his Disability as determined by the Committee.
          §8.2 Amount of Payment. The amount of benefits to be paid, or commence
to be paid, to the Participant (or, in the event of his death, to his
Beneficiary) shall be determined from the Grandfathered Amount credited to his
Accounts as of the Valuation Date designated by the Committee. No adjustment
shall be made in the amount of any payment for earnings, and investment gains or
losses, of the Reference Funds for the period from the applicable Valuation Date
to the actual date of such payment.
          §8.3 Method of Payment. If benefits under the Plan become payable to a
Participant for any reason other than the Participant’s death, such benefits
shall be distributed in accordance with this §9.3.
          (a) Lump Sum. Except as provided in §8.3(b), all benefits shall be
paid in a lump sum cash payment.
          (b) Installment Payments. A Participant may elect, in lieu of a lump
sum payment, to have his benefit distributed to him in approximately equal
monthly installments over a specified number of years not exceeding 15 years.
The Participant

- 8 -



--------------------------------------------------------------------------------



 



shall specify the installment period at the time he elects installment payments.
Under the installment payment method, a Participant’s remaining Account balances
shall continue to receive earnings credits under Article VII until distributed.
The amount of each monthly payment shall be determined by multiplying the value
of the Participant’s Accounts as of the last Valuation Date of the prior month
by a fraction, the numerator of which is one, and the denominator of which is
the number of monthly installment payments remaining to be made.
          An election under this §8.3(b) to receive installment payments shall
be made in writing, on the form prescribed by the Committee, and filed with the
Committee. Such election shall be effective only if, upon the occurrence of an
event described in §8.1 which entitles the Participant to the payment of
benefits, both of the following requirements are met:
          (i) A period of at least fifteen months has elapsed since the
Committee actually received the Participant’s election;
          (ii) The value of the Participant’s Accrued Benefit, as of the
Valuation Date provided in §8.2, exceeds $10,000.
A Participant who has made an election under this §8.3(b) to receive installment
payments may revoke or modify such election by filing a subsequent election with
the Committee, provided, however, that such subsequent election shall become
effective only if it meets the same requirements as apply to an initial election
of installment payments under this paragraph. Upon the occurrence of an event
described in §8.1 which entitles the Participant to the payment of benefits, any
election under this §8.3(b) which is then effective shall be irrevocable and
binding on the Participant, and any election (or subsequent election) which has
not yet become effective shall be null and void.
          A Participant who has elected installment payments under this §8.3(b)
may further elect whether, in the event of his death after the installment
payments have commenced, any amounts remaining in his Accounts shall be
distributed to his Beneficiary by the continuation of such installment payments
for the remainder of the installment period, or in a lump sum payment as soon as
practical after his death. The Participant may make this election, and may
revoke an election or file a subsequent election, in writing, on the form
provided by the Committee, and filed with the Committee at any time prior to his
death. If there is no election in effect at the time of the Participant’s death
during the installment period, any amounts remaining in his Accounts will be
paid to his Beneficiary in a lump sum.
          §8.4 Death of Participant. If a Participant’s benefit becomes payable
under §8.1 on account of the Participant’s death, his Accrued Benefit shall be
paid, or commence to be paid, to his Beneficiary in accordance with this §8.4.

- 9 -



--------------------------------------------------------------------------------



 



          (a) Lump Sum. Unless the Participant had made a valid election under
§8.4(b) prior to his death, his Accrued Benefit, valued in accordance with §8.2,
shall be paid to his Beneficiary in a lump sum cash payment within the time
provided in §8.1.
          (b) Installment Payments. A Participant may elect that any benefit
which becomes payable under §8.1 upon his death shall be distributed to his
Beneficiary in approximately equal monthly installments over a specified number
of years not exceeding 15 years. The Participant shall specify the installment
period at the time he makes this election. The amount of each installment
payment shall be determined in the manner described in §8.3(b).
          An election under this §8.4(b) shall be made in writing, on the form
prescribed by the Committee, and filed with the Committee. Such election shall
only be effective if both of the following requirements are met:
          (i) The election is actually received by the Committee prior to the
Participant’s death; and
          (ii) The value of the Participant’s Accrued Benefit, as of the
Valuation Date provided in §8.2, exceeds $10,000.
The Participant may make this election, and may revoke an election or file a
subsequent election, in writing, on the form provided by the Committee, and
filed with the Committee at any time prior to his death (or prior to his
commencement of receipt of Plan benefits).
ARTICLE IX
DISTRIBUTION OF CODE SECTION 409A AMOUNT
          §9.1 Time of Payment.
          (a) Payment Events. A Participant’s Code Section 409A Amount shall
become payable, on the earliest of the following:
          (i) The Participant’s Separation from Service;
          (ii) The Participant’s death; or
          (iii) The Participant’s Disability.
          (b) Payment Date. Except as otherwise provided in §9.3(b)(iii), the
payment commencement date shall be determined as follows:
     (i) If the Code Section 409A Amount becomes payable upon Separation from
Service, the payment commencement date shall be the first

- 10 -



--------------------------------------------------------------------------------



 



business day of the first month following the six month anniversary of his
Separation from Service, subject to such later date as may be required pursuant
to an election under §9.3(b)(iii);
          (ii) If the Code Section 409A Amount becomes payable as a result of
Disability, the payment commencement date shall be on the first business day of
the sixth month following his Disability;
          (iii) If the Code Section 409A Amount becomes payable as a result of
death, the payment commencement date shall be on the last business day of the
first month following his date of death.
          §9.2 Amount of Payment. The amount of benefits to be paid, or commence
to be paid, to the Participant (or, in the event of death, to his Beneficiary)
shall be determined from the Code Section 409A Amount credited to his Accounts
as of the Valuation Date prior to the date specified in §9.1 above, and in the
event of installments, as of each Valuation Date preceding each installment
payment.
          §9.3 Payment to Participant.
          (a) Method of Payment. If benefits under the Plan become payable to a
Participant for any reason other than the Participant’s death, such benefits
shall be distributed in accordance with this §9.3.
          (i) Lump sum, which shall be the default method of payment in the
event no election (or no effective election) is made.
          (ii) Monthly installment payments over a specified number of years not
to exceed 15 years. Under the installment payment method, a Participant’s
remaining Code Section 409A Amount shall continue to receive earnings credits
under Article VII until distributed. The amount of each monthly payment shall be
determined by multiplying the value of the Participant’s Accounts as of the last
Valuation Date of the prior month by a fraction, the numerator of which is one,
and the denominator of which is the number of monthly installment payments
remaining to be made.
     Notwithstanding the foregoing, if the value of the Participant’s Accrued
Benefit as of the Valuation Date with respect to which installment payments are
to commence exceeds $10,000, payment shall instead be made in one lump sum,
provided that such payment results in the termination and liquidation of the
Participant’s entire interest under this Plan and any other plan required to be
aggregated with this Plan under Treas. Reg. §1.409-1(c)(2) or any successor
thereto.
          (b) Method of Payment Election. An election under this §9.3(b) with
respect to the method of payment shall be made in writing, in accordance with
procedures

- 11 -



--------------------------------------------------------------------------------



 



prescribed by the Committee, and shall be irrevocable upon delivery to the
Committee. Such election shall be effective only if, upon the occurrence of the
event which entitles the Participant to the payment of benefits, or if later,
upon a specified date pursuant to an earlier election under (iii) below, the
election meets one of the following requirements:
          (i) The election was made at the time of the Participant’s initial
election to participate in the Plan;
          (ii) A period of at least fifteen months has elapsed since the
Committee actually received the Participant’s election during the transition
election period described in §9.5;
          (iii) The election was made at least fifteen months in advance of the
date payment was scheduled to be made or to commence in the absence of such
election and except for payment as a result of Disability, delays payment or
commencement of payment for at least five years.
          Upon the occurrence of an event described in §9.1 which entitles the
Participant to the payment of benefits, any election under this §9.3(b) which
has not yet become effective shall be null and void.
          In the event of a Participant’s death after the installment payments
have commenced, any amounts remaining in his Accounts shall be paid to his
Beneficiary in a lump sum. Such lump sum payment shall be made as of the last
business day of the first month following the date of death.
          §9.4 Death of Participant. If a Participant’s benefit becomes payable
under §9.1 on account of the Participant’s death, his Code Section 409A Amount
shall be paid, in one lump sum to his Beneficiary in accordance with §9.1(iii).
          §9.5 Transition Election. During 2006, 2007, and 2008, a Participant
may elect either a lump sum payment or installment payments as described under
§9.3(b) above with respect to payments to be made upon Separation from Service
or Disability. Such election shall be subject to the election requirements of
Article X other than the requirement in §9.3(b)(iii) regarding a delay in
payment (or commencement of payment) for at least five years.
          §9.6 Compliance Failure. Notwithstanding any provision of this Plan to
the contrary, in the event of the failure to comply with the requirements of
Code Section 409A and the regulations thereunder and the resultant inclusion in
income of a Participant’s Code Section 409A Amount hereunder, the amount
required to be included in income as a result of such failure shall be
distributed to the Participant at the time it is determined that such amount is
includable in income as a result of such failure.

- 12 -



--------------------------------------------------------------------------------



 



          §9.7 Tax Gross-Up for Certain Compliance Failures.
          (a) Payment. Subject to the requirements stated in this §9.7, in the
event that amounts hereunder become subject to the additional tax and interest
under Code Section 409A (“409A additional tax”) as a result of a plan document
failure or an operational failure caused solely by the action or inaction of the
Company (and not at the request of the Participant), the Company shall pay to
the Participant an amount equal to such 409A additional tax and any additional
taxes imposed upon the Participant due to the Company’s payment of such 409A
additional tax (a “409A Gross-Up Payment”). In no event, however, shall any
amounts become payable under this §9.7 as a result of compensation required to
be included in gross income by reason of Code section 409A(b)(3). The 409A
Gross-Up Payment shall be paid to the Participant within five business days of
the date such taxes are remitted to the applicable taxing authority, subject to
the notification requirements set forth in §9.7(b) in the event such taxes are
not remitted by withholding, but in no event later than the end of the
Participant’s taxable year next following the Participant’s taxable year in
which the Participant remits such taxes.
          (b) Notification and Right to Contest. A Participant shall notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of the 409A Gross-Up
Payment. Such notification shall be given as soon as practicable but no later
than (10) ten business days after such Participant is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Participant shall not pay
such claim prior to the expiration of the 30-day period following the date on
which he gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Participant in writing prior to the expiration of such
period that it desires to contest such claim, or if the Company notifies the
Participant at the time of payment of the Gross-Up Payment under §9.7(a) that it
desires to contest the application of the 409A additional tax (in either case, a
“claim”), the Participant shall (i) give the Company any information reasonably
requested by the Company relating to such claim, (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company, (iii) cooperate with the Company in good faith in order effectively
to contest such claim, and (iv) permit the Company to participate in any
proceeding relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
such Participant harmless, on an after-tax basis, for any income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. All such costs and expenses
incurred due to a tax audit or litigation addressing the existence of or amount
of a tax liability under this §9.7 shall be paid by the Company within thirty
(30) days of the date payment of such expenses is due, but in any event not
later than (A) December 31 of the year

- 13 -



--------------------------------------------------------------------------------



 



following the year in which the taxes are remitted to the taxing authority, or
(B) where as a result of such audit or litigation no taxes are remitted,
December 31 of the year following the year in which the audit is complete or
there is a final and nonappealable settlement or other resolution of the
litigation. Without limitation on the foregoing provisions of this §9.7(b), the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim, and the Participant shall prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Participant with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a 409A Gross-Up Payment would be payable hereunder, and
the Participant shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
          (c) Refund. If a Participant becomes entitled to receive one or more
refunds of all or any part of the 409A additional tax with respect to which a
409A Gross-Up Payment was made, the Participant shall pay the refund to the
Company within five business days of the receipt of any such refund.
          (d) Delayed Payment Date. Notwithstanding the foregoing provisions of
this §9.7, if under Code section 409A any payment under this §9.7 is considered
to be due as a result of the Participant’s Separation from Service and the stock
of the Company (or the stock of any entity considered a single employer with the
Company under Treas. Reg. §1.409A-1(g) or any successor thereto) is publicly
traded on an established securities market or otherwise at the time of the
Participant’s Separation from Service, no payment shall be made pursuant to this
§9.7 prior to the six-month anniversary of such Separation from Service.
ARTICLE X
NONALIENATION OF BENEFITS
          §10.1 Nonalienation of Benefits. Except as provided in §10.2 with
respect to certain domestic relations orders, none of the benefits or rights of
a Participant or any Beneficiary under this Plan shall be subject to the claim
of any creditor of such Participant or Beneficiary. In particular, to the
fullest extent permitted by law, all such benefits and rights shall be free from
attachment, garnishment or any other legal or equitable process available to any
creditor of the Participant or his Beneficiary. Neither the Participant nor his
Beneficiary shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the payments which he may expect to receive,
contingently or otherwise, under this Plan.

- 14 -



--------------------------------------------------------------------------------



 



          §10.2 Domestic Relations Orders. In the event a Participant’s benefit
under the 401(k) Plan is subject to a qualified domestic relations order (as
defined in Code §414(p)), the benefit provided by this Plan shall be paid
without regard to the order, unless the order specifically applies to benefits
payable under this Plan.
ARTICLE XI
SOURCE OF FUNDS
          §11.1 In General. This Plan shall be unfunded, and, except as provided
in §11.2, payment of benefits hereunder shall be made from the general assets of
the Employer. Any assets which may be set aside, earmarked or identified as
being intended for the provision of benefits under this Plan, shall remain an
asset of the Employer and shall be subject to the claims of its general
creditors. Each Participant and Beneficiary shall be a general creditor of the
Employer to the extent of the value of his Accrued Benefit, and he shall have no
right, title or interest in any specific asset that the Employer may set aside
or designate as intended to be applied to the payment of benefits under this
Plan. The Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Employer to pay money in the future.
          §11.2 Grantor Trust. Notwithstanding §11.1, assets may be set aside in
a grantor trust and earmarked as being intended for the provision of benefits
under this Plan, provided all of the following requirements are met:
          (a) Participants continue to be general and unsecured creditors of the
Employer with respect to assets set aside in the trust;
          (b) In the event of the Employer’s bankruptcy or insolvency, assets
set aside in the trust are subject to the claims of the Employer’s creditors;
          (c) The Board and the Chief Executive Officer of the Company have a
duty to inform the trustee of the trust of the Employer’s bankruptcy or
insolvency; and
          (d) The trust provides that, upon receipt of the notice described in
subsection (c) above, the trustee shall stop paying benefits to Participants;
and upon a determination of the Employer’s bankruptcy or insolvency, the trustee
of the trust shall hold the assets set aside in the trust for the benefit of the
Employer’s creditors (including the Participants and Beneficiaries under this
Plan).
ARTICLE XII
ADMINISTRATION
          §12.1 The Committee. This Plan shall be administered by the Retirement
Plans Committee appointed by the Board. The Committee and/or its appointed
representative shall

- 15 -



--------------------------------------------------------------------------------



 



have sole discretion to construe and interpret the provisions of the Plan and to
determine all questions concerning benefit entitlements, including the power to
construe and determine disputed or doubtful terms. To the maximum extent
permissible under law, the determinations of the Committee and/or its appointed
representative on all such matters shall be final and binding upon all persons
involved.
          §12.2 Records and Reports. The Committee or its appointed
representative shall keep a record of its proceedings and actions and shall
maintain, or cause to be maintained, all books of account, records and other
data as shall be necessary for the proper administration of the Plan. Such
records shall contain all relevant data pertaining to individual Participants
and their rights under the Plan. The Committee or its appointed representative
shall have the duty to carry into effect all rights or benefits provided
hereunder to the extent assets of the Employer are properly available therefor.
          §12.3 Payment of Expenses. The Employer shall pay all expenses of
administering the Plan. Such expenses shall include any expenses incident to the
functioning of the Committee or its appointed representative.
          §12.4 Indemnification for Liability. The Employer shall indemnify the
members of the Committee, and the employees of the Employer to whom the
Committee delegates duties under the Plan, against any and all claims, losses,
damages, expenses and liabilities arising from their carrying out of their
responsibilities in connection with the Plan, unless the same is determined to
be due to gross negligence or willful misconduct.
          §12.5 Claims Procedure. The procedure for presenting claims under the
Plan and appealing denials thereof shall be as follows:
          (a) Filing of Claims. Any Participant, Beneficiary or representative
thereof (the “claimant”) may file a written claim for a Plan benefit with the
Committee or its appointed representative.
          (b) Notice of Denial of Claim. In the event of a denial of any benefit
requested by any claimant, the claimant shall be given a written or electronic
notification containing specific reasons for the denial. The written
notification shall contain specific reference to the pertinent Plan provisions
on which the denial is based. In addition, it shall contain a description of any
additional material or information necessary for the claimant to perfect a claim
and an explanation of why such material or information is necessary. The
notification shall also describe the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under §502(a) of ERISA following an adverse
benefit determination on review.
          The notification shall be given to the claimant within 90 days after
receipt of his claim by the Committee or its appointed representative unless
special circumstances require an extension of time for processing, in which case
written notice of

- 16 -



--------------------------------------------------------------------------------



 



the extension shall be furnished to the claimant prior to the termination of the
original 90-day period, and such notice shall indicate the special circumstances
which make the extension appropriate. The extension shall not exceed a total of
180 days from the date of the original receipt of the claim; provided, however,
that in the event the claimant fails to submit information necessary to decide a
claim, such period shall be tolled from the date on which the extension notice
is sent to the claimant until the date on which the claimant responds to the
request for additional information.
          (c) Right of Review. The claimant may make a written request for a
review of his claim and its denial by the Committee or its appointed
representative. Such written request must be received by the Committee or its
appointed representative within 60 days after receipt by the claimant of written
notification of the denial of the claim. The claimant shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.
The claimant shall also have the opportunity to submit comments, documents,
records, and other information relating to the claim for benefits, and the
Committee shall take into account all such information submitted without regard
to whether such information was submitted or considered in the initial benefit
determination.
          (d) Decision on Review. The Committee shall make its decision on
review no later than 60 days after receipt of the claimant’s request for review,
unless special circumstances require an extension of time, in which case notice
of the extension and circumstances shall be provided to the claimant prior to
the termination of the initial 60-day period and a decision shall be rendered as
soon as possible but not later than 120 days after receipt of the request for
review; provided, however, that in the event the claimant fails to submit
information necessary to make a benefit determination on review, such period
shall be tolled from the date on which the extension notice is sent to the
claimant until the date on which the claimant responds to the request for
additional information. The decision on review shall be written or electronic
and, in the case of an adverse determination, shall include specific reasons for
the decision, in a manner calculated to be understood by the claimant, and
specific references to the pertinent Plan provisions on which the decision is
based. The decision on review shall also include (i) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, or other information relevant
to the claimant’s claim for benefits; and (ii) a statement describing any
voluntary appeal procedures offered by the Plan, and a statement of the
claimant’s right to bring an action under §502(a) of ERISA.
          (e) Disability. Notwithstanding any provision of this §12.5 to the
contrary, to the extent such regulations so require, determinations as to
whether Plan provisions regarding disability apply to a Participant shall be
made in accordance with the Department of Labor’s claims procedure regulations
applicable to claims for disability benefits.

- 17 -



--------------------------------------------------------------------------------



 



          (f) General. It is intended that the claims procedure of this Plan be
administered in accordance with the claims procedure regulations of the
Department of Labor set forth at 29 C.F.R. §2560.503-1. A claimant shall have no
right to bring any action in any court regarding a claim for benefits prior to
filing a claim for benefits and exhausting his or her rights to review under
this §12.5 in accordance with the time frames set forth herein.
ARTICLE XIII
AMENDMENT AND TERMINATION
          §13.1 Amendment. The Board shall have the right to amend or modify the
Plan at any time (whether before or after a Participant’s Separation from
Service) and for any reason, including any amendments deemed necessary or
desirable in order to avoid the additional tax under Code section 409A(a)(1)(B)
and maintain, to the maximum extent practicable, the original intent of the
provision(s) being amended. The Committee shall have such authority to amend the
Plan as shall be delegated to it by the Board in the Retirement Plans Committee
Charter or by resolution.
          §13.2 Termination. The Board shall have the right to terminate the
Plan, in whole or in part, at any time and for any reason.
          §13.3 Limitations. No amendment or termination of the Plan shall
decrease the amount of any Participant’s Accrued Benefit as of the date of
amendment or termination.
ARTICLE XIV
MISCELLANEOUS PROVISIONS
          §14.1 No Contract of Employment. Nothing contained herein shall be
construed as conferring upon any person the right to be employed by the Employer
or to continue in the employ of the Employer, and nothing contained herein shall
be construed to limit the right of the Employer to terminate the employment of
any Eligible Employee.
          §14.2 Beneficiary Designation. A Participant may designate a
Beneficiary (or Beneficiaries) to receive any benefit payable under the Plan
upon his death. Such designation shall be made in writing, on the form
prescribed by the Committee and filed with the Committee. A Participant may, at
any time, change his Beneficiary designation by completing and filing a new
designation form, provided, however, that no such designation shall be given
effect unless it is received by the Committee prior to the Participant’s death.
          If a Participant dies without effectively designating a surviving
beneficiary his Beneficiary under this Plan shall be the same as his beneficiary
under the 401(k) Plan, or, if he has no 401(k) Plan benefit, his benefit under
this Plan shall be paid to his estate or legal representative.

- 18 -



--------------------------------------------------------------------------------



 



          §14.3 Payment to Guardian. If an amount is payable under this Plan to
a minor, a person declared incompetent or a person incapable of handling the
disposition of property, the Committee or its appointed representative may
direct the payment of the amount to the guardian, legal representative or person
having the care and custody of the minor, incompetent or incapable person. The
Committee or its appointed representative may require such proof of
incompetency, minority, incapacity or guardianship as it may deem appropriate
prior to the distribution of the amount. The distribution shall completely
discharge the Committee and its appointed representative and the Employer from
all liability with respect to the amount distributed.
          §14.4 Withholding; Payroll Taxes. The Employer shall withhold from
payments made under the Plan any taxes required to be withheld from a
Participant’s wages for federal, state or local government income or other
payroll taxes.
          §14.5 Applicable Law. The provisions of this Plan shall be construed
and interpreted so as to avoid the additional tax under Code
Section 409A(a)(1)(B) and otherwise according to the laws of the State of
Tennessee (without reference to principles of conflicts of law) to the extent
not superseded by federal law.
          §14.6 Headings. The headings of the Articles and Sections of the Plan
are for reference only. In the event of a conflict between a heading and the
contents of an Article or Section, the contents of the Article or Section shall
control.
          §14.7 Entire Agreement. This Plan contains the entire agreement by the
Employer with respect to the subject matter hereof. No modification or claim of
waiver of any of the provisions hereof shall be valid unless in writing and
signed by the party against whom such modification or waiver is sought to be
enforced.
          §14.8 Successors. The provisions of this Plan shall bind and inure to
the benefit of the Employer and its successors and assigns. The term
“successors” as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise, acquire
all or substantially all of the business and assets of the Employer and
successors of any such corporation or other business entity.
          IN WITNESS WHEREOF, Thomas & Betts Corporation has caused these
presents to be duly executed this                      day of
                    , 2007.

                  Attest:       THOMAS & BETTS CORPORATION    
 
               
 
      By:        
 
               

- 19 -